Citation Nr: 0843177	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  04-44 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a kidney disorder, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

When this issue was last before the Board in May 2007, it was 
remanded for additional development.


FINDING OF FACT

The veteran does not have a kidney disorder.


CONCLUSION OF LAW

A kidney disorder was not incurred or aggravated in active 
service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a letter dated in December 2003, issued 
prior to the decision on appeal, and in a letter dated in May 
2008, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  The May 
2008 letter and a March 2006 letter advised the veteran of 
the evidence needed to establish a disability rating and 
effective date.  The claim was last readjudicated in July 
2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and kidney stones, 
cardiovascular renal disease, or nephritis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

The veteran's service treatment records do not specifically 
refer to complaints of or treatment for a kidney disorder.  
Such records do show treatment for urethral discharge.

A February 1977 private treatment entry from Dr. LeRoy 
indicates an impression of probable non-gonococcal 
urethritis.  A February 1995 treatment report from Carolina 
Urology Center, P.A., indicates an assessment of nonspecific 
urethritis.

A November 2003 VA treatment entry notes an assessment that 
included diabetes mellitus and proteinuria.  A November 2004 
VA treatment entry notes that the veteran had treatment for 
nonspecific urethritis in 1995.  A May 2004 VA treatment 
entry notes a problem list that includes proteinuria.

A February 2006 VA diabetes mellitus examination report notes 
that the veteran reported that he had suffered recurrent 
urinary tract infections.  The veteran denied that he had any 
kidney stones or hospitalizations for urinary tract diseases.  
The diagnoses included diabetes, type 2; microalbuminuria; 
and prostate cancer.


A June 2006 VA urology clinic note states that the veteran 
had dysuria and urgency, for which he was taking pyridium and 
cardura.  A July 2006 VA clinic note indicates complaints of 
dysuria.  VA nurse practitioner notes dated in April 2007 and 
September 2007 state that the veteran reported no change in 
bladder pattern.  A January 2008 VA urology clinic note 
indicates no new medical issues.  Urinalysis was negative.  

The report of a May 2008 VA exam notes that the examiner 
reviewed the claims file.  The report notes that the veteran 
has diabetes mellitus but is "unaware of having any type of 
kidney disease."  Physical exam was normal.  The examiner 
indicated that the veteran's serum creatinine level is within 
normal limits at 1.0.  On two occasions, however, his urine 
microalbumin level was slightly above the normal range.  The 
examiner opined that this above average result does not 
qualify as diabetic nephropathy.  Based upon the review of 
the claims folder and examination of the veteran, the VA 
examiner determined that the veteran does not have a chronic 
kidney disorder.

The Board notes service connection has already been 
established for the veteran's prostate cancer, and he is 
compensated for his urinary complaints related to that 
disorder.  However, none of the medical evidence indicates 
any current diagnosis of a kidney disorder, and there is no 
basis on which to grant service connection for this claimed 
disability.  Thus, service connection for a kidney disorder 
is denied.

In reaching this conclusion, the Board has considered the 
benefit of the doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  




ORDER

Entitlement to service connection for a kidney disorder, to 
include as secondary to service-connected diabetes mellitus 
is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


